Walker, Judge:
This appeal to reappraisement has been submitted for decision upon the following stipulation of counsel for the parties hereto:
It is stipulated and agreed, subject to the approval of the court, that the market value or price at the time of exportation of the merchandise involved herein, at which such or similar merchandise was freely offered for sale to all purchasers in the principal markets of the country from which exported, in the' usual wholesale quantities and in the ordinary course of trade for home consumption, including the cost of all containers and coverings of whatever nature and all other costs, charges, and expenses incident to placing the merchandise in condition, packed ready for shipment to the United States is £60 per ton less 2%% cash discount plus 33%% British purchase tax picked.
It is further stipulated and agreed, that there was no higher export value for the merchandise involved herein.
It is further stipulated and agreed, that this case be submitted on the foregoing stipulation.
*487On the agreed facts I find the foreign value, as that value is defined in section 402 (c) of the Tariff Act of 1930 as amended, to be the proper basis for the determination of the value of the merchandise here involved, and that such value is £60 per ton, less 2% per centum cash discount, plus 33 % per centum British purchase tax, packed.
Judgment will be rendered accordingly.